Citation Nr: 1329649	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  06-39 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to service connection for a skin disorder 
other than chloracne.


REPRESENTATION

Veteran represented by:	Carolyn J. Kerr


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Army from March 
1964 to April 1970 and in the Army Reserve on various 
periods of active duty for training (ACDUTRA), to include 
from June to October 1983 and inactive duty for training 
(INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  Among other things, service 
connection for posttraumatic stress disorder (PTSD), 
rash/boils, and left ear hearing loss was denied therein.  
It also was determined that new and material evidence had 
not been received sufficient to reopen a previously denied 
claim for service connection for right ear hearing loss.  
The RO in Louisville, Kentucky, notified the Veteran of the 
rating decision, and he appealed.

Jurisdiction of this appeal has remained with the 
Louisville, Kentucky, RO.  Of note is that a hearing before 
a Veterans Law Judge was scheduled pursuant to the Veteran's 
request, but was not conducted because he submitted a 
statement cancelling it.  His hearing request is considered 
withdrawn.  38 C.F.R. § 20.704(e).  In November 2010, the 
Board recharacterized the issue of entitlement to service 
connection for PTSD as one for service connection for an 
acquired psychiatric disorder which includes PTSD and all 
other psychiatric disorders claimed or diagnosed.  A 
psychiatric claim indeed must be construed liberally to 
encompass claimed and diagnosed disorders.  Clemons v. 
Shinseki, 23 Vet. App. 1 (2009).  This issue and all the 
others comprising this matter were remanded for additional 
development.  Also in November 2010, the Board determined 
that new and material evidence sufficient to reopen the 
previously denied claim for service connection for right ear 
hearing loss had been received.  In December 2012, the Board 
denied service connection for a skin disorder.  All the 
other issues comprising this matter once again were remanded 
for additional development.

The Veteran appealed the aforementioned denial to the Court 
of Appeals for Veterans Claims (Court).  Service connection 
for a skin disorder was remanded back to the Board via a 
June 2013 Order of the Court, which granted a Joint Motion 
for Partial Remand (JMPR).  This issue is remanded to the RO 
via the Appeals Management Center (AMC) in Washington, D.C., 
based on this JMPR as well as review of the Veteran's paper 
claims file and his Virtual VA electronic claims file.  It 
is recharacterized at this time to exclude chloracne because 
service connection for chloracne was denied in an unappealed 
July 2008 rating decision.  Service connection for right ear 
hearing loss and left ear hearing loss also are remanded 
based on such review, while it leads to the conclusion that 
adjudication may proceed with respect to service connection 
for an acquired psychiatric disorder.

Finally, acknowledgement is given to the Veteran's change of 
representative in June 2013.  The most recent letter from VA 
regarding service connection for a skin disorder was sent to 
his new representative.  However, the most recent VA letter 
regarding service connection for an acquired psychiatric 
disorder, right ear hearing loss, and left ear hearing loss 
was sent to his former representative.  There nevertheless 
is no detriment to the Veteran.  As noted above, service 
connection for right ear hearing loss and left ear hearing 
loss is remanded rather than adjudicated herein.  Service 
connection for an acquired psychiatric disorder is 
adjudicated herein, but it is granted and not denied.


FINDING OF FACT

The Veteran's acquired psychiatric disorder includes anxiety 
not otherwise specified (NOS), anxiety disorder NOS, 
depression, depression NOS, depressive disorder NOS, major 
depressive disorder, adjustment disorder with depressed 
mood, mood disorder, mood disorder NOS, and insomnia, of 
which anxiety disorder NOS has been attributed to his 
service and deemed to aggravate major depressive disorder, 
but does not include PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an 
acquired psychiatric disorder, specifically anxiety disorder 
NOS and major depressive disorder, have been met.  
38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1153, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.2, 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.384, 4.125, 
4.130, Diagnostic Codes 9201-9211 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Service connection for an acquired psychiatric disorder 
characterized as an anxiety disorder NOS and a major 
depressive disorder is granted herein.  Service connection 
for PTSD and for any other diagnosed acquired psychiatric 
disorder is not granted herein.  Separately diagnosed 
psychiatric disorders can be service-connected.  Amberman v. 
Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  Thus, it is 
possible for the Veteran to be awarded service connection 
for anxiety disorder NOS, major depressive disorder, and one 
or more other diagnosed acquired psychiatric disorders.  
That the acquired psychiatric disorder claimed by the 
Veteran is different than those for which service connection 
is awarded for is of no consequence.  The benefit sought, 
service connection for an acquired psychiatric disorder, is 
granted.

VA has a duty to notify and a duty to assist claimants in 
substantiating entitlement to VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these 
duties is not necessary because the determination made 
herein is fully favorable to the Veteran.  It follows that 
any errors made regarding the duties were harmless.  Any 
errors made with respect to ensuring at least substantial 
compliance with the Board's previous remands also were 
harmless for this same reason.  Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999), 
aff'd Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

II.  Service Connection

Service connection means that the facts, shown by evidence, 
establish that an injury or disease resulting in disability 
was incurred in service, or if preexisting service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there 
generally must be (1) a current disability, (2) in-service 
incurrence or aggravation of an injury or disease, and (3) a 
nexus between the current disability and the in-service 
disease or injury.  Hickson v. West, 12 Vet. App. 247 
(1999); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
Establishing service connection specifically for PTSD 
requires (1) a diagnosis in conformity with the Fourth 
Edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), (2) an in-service stressor, and (3) a 
nexus between the diagnosis and the in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125(a); Cohen v. Brown, 10 Vet. 
App. 128 (1997).

If the claimed in-service stressor concerns combat with the 
enemy, lay evidence from the Veteran is sufficient unless 
the stressor is inconsistent with the circumstances, 
conditions, or hardships of service or there is clear and 
convincing evidence to the contrary.  38 C.F.R. 
§ 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If 
the claimed in-service stressor concerns fear of hostile 
military or terrorist activity, lay evidence from the 
Veteran is sufficient provided that a VA or VA-contracted 
psychologist or psychiatrist confirms that the manifested 
symptoms are related to a stressor that is adequate to 
support a diagnosis of PTSD or the stressor is inconsistent 
with the places, types, and circumstances of service or 
there is clear and convincing evidence to the contrary.  
38 C.F.R. § 3.304(f)(3).  If the claimed in-service stressor 
does not concern combat with the enemy or fear of hostile 
military or terrorist activity, there must be evidence other 
than lay evidence from the Veteran or after-the-fact medical 
evidence of nexus.  Zarycki, 6 Vet. App. at 91; Cohen, 10 
Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Service connection may be established for a disease in a 
variety of additional manners.  A psychosis is a chronic 
disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).  
Psychosis includes brief psychotic disorder, delusional 
disorder, psychotic disorder due to general medical 
condition, psychotic disorder not otherwise specified (NOS), 
schizoaffective disorder, schizophrenia, schizophreniform 
disorder, shared psychotic disorder, and substance-induced 
psychotic disorder.  38 C.F.R. §§ 3.384, 4.130, Diagnostic 
Codes 9201-9211.
For any disease that is diagnosed after discharge, service 
connection is established when the evidence shows it was 
incurred in service.  38 C.F.R. § 3.303(d).  For chronic 
diseases, service connection may be established through 
chronicity or continuity of symptomatology.  Walker v. 
Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A chronic disease 
during service is shown when there is a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  Merely isolated findings are 
insufficient, as is a diagnosis including the word chronic.  
Id.  Subsequent manifestations of the same chronic disease 
at any later date, however remote, may be service connected 
unless clearly attributable to intercurrent causes.  Id.; 
Barr, 21 Vet. App. at 303.  Continuity of symptomatology 
after service is required if the disease is noted during 
service but is not chronic, or where a determination that it 
is chronic may legitimately be questioned.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Finally, service connection is presumed for chronic diseases 
when service was for 90 days or more during a period of war 
or after December 31, 1946, and the disease manifested, 
whether or not it was diagnosed, to a compensable degree 
within one year from the date of discharge.  38 U.S.C.A. 
§ 1112(a); 38 C.F.R. §§ 3.307(a), (c).  Evidence rebutting 
in-service incurrence or aggravation of the disease must be 
taken into consideration, however.  38 U.S.C.A. §§ 1113, 
1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

Secondary service connection means that a current 
nonservice-connected disability is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  To establish service connection on a secondary 
basis, there must be a current disability proximately caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  With respect to aggravation, 
the baseline level of disability pre-aggravation must be 
compared to the current level of disability.  38 C.F.R. 
§ 3.310(b).  Compensation is paid only for the degree of 
disability over and above the baseline plus natural 
progression.  38 C.F.R. § 3.310(b); Allen, 7 Vet. App. at 
439.  There must be a permanent worsening beyond natural 
progression of the disorder, rather than temporary or 
intermittent flare-ups.  Davis v. Principi, 276 F.3d 1341 
(Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991). 

The Board must identify the evidence it finds to be 
persuasive and unpersuasive and explain why any favorable 
evidence is unpersuasive.  Gabrielson v. Brown, 7 Vet. 
App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Both medical and lay evidence may be 
discounted in light of inherent characteristics and its 
relationship to other evidence.  Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997).  When there is an approximate balance 
of positive and negative evidence, any reasonable doubt is 
resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.  The claimant 
thus prevails when the evidence supports the claim or is in 
relative equipoise but does not prevail when the 
preponderance of the evidence is against the claim.  Only 
the most salient and relevant evidence must be discussed, 
although all the evidence must be reviewed.  Gonzales v. 
West, 218 F.3d 1378 (Fed. Cir. 2000).

The Board finds that service connection for an acquired 
psychiatric disorder is warranted.  A current disability 
exists when there is a disability at the time a claim is 
filed or at any time during the pendency of the claim.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran 
filed the instant claim in January 2005.  It was determined 
upon VA medical examination in December 2010 that he did not 
have any psychiatric disorder.  Indeed, the only diagnosis 
made was bereavement.  Yet VA treatment records dated since 
January 2005 contain diagnoses of anxiety NOS, depression, 
depression NOS, depressive disorder NOS, adjustment disorder 
with depressed mood, mood disorder, mood disorder NOS, and 
insomnia.  Anxiety disorder NOS and major depressive 
disorder further were diagnosed at a June 2013 VA medical 
examination.  The Veteran, in sum, has an acquired 
psychiatric disorder.

However, this acquired psychiatric disorder does not include 
PTSD.  There can be no valid claim if there is no current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
VA treatment records document a diagnosis only of rule out 
PTSD.  One of the diagnoses rejected at the December 2010 VA 
medical examination was PTSD.  It particularly was 
determined that the in-service stressors reported by the 
Veteran at that time did not meet the DSM-IV criteria for 
PTSD.  Of note is that the Board indicated in its December 
2012 remand that not all of his claimed in-service stressors 
had been considered at this examination.  Yet, a diagnosis 
of PTSD again was rejected at the June 2013 VA medical 
examination which did consider all of his claimed in-service 
stressors.  In particular, it was determined that the 
Veteran's symptoms do not meet the DSM-IV criteria for PTSD.  
This determination was made following diagnostic testing.  
That VA treatment records contain numerous PTSD screenings, 
some of which were positive and some of which were negative 
was acknowledged.  They were described as often helpful but 
never sufficient to establish a diagnosis of PTSD.  Here, 
many of the screenings were noted to be not very thorough 
and all were noted to be based on the Veteran's self-report.  
That he exhibited significant indicators of exaggeration on 
one occasion was referenced.

Acknowledgement is given to the Veteran's belief that he has 
PTSD.  As there is no indication that he has a medical 
background, he is a lay person.  A lay person is competent 
to diagnose a condition only when the lay person is 
competent to identify it, is reporting a contemporaneous 
medical diagnosis, or describes symptoms supporting a later 
medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Conditions such as flat feet, a dislocated 
shoulder, certain skin ailments, tinnitus, and varicose 
veins are examples of conditions a lay person is competent 
to identify.  Jandreau, 492 F.3d at 1372; Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007); Charles v. Principi, 16 
Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398 
(1995).  PTSD, in contrast, is not a condition a lay person 
is competent to identify.  As noted above, specific DSM-IV 
criteria must be met.  Diagnostic testing often is needed to 
confirm a diagnosis.  It is impossible for the Veteran to 
have reported a contemporaneous medical diagnosis or to 
describe symptoms supporting a later medical diagnosis.  
Indeed, it is reiterated that PTSD never has been diagnosed.

None of the diagnoses comprising the Veteran's acquired 
psychiatric disorder constitute a psychosis.  He does not 
have a chronic disease, in other words.  Chronicity and 
continuity of symptomatology therefore cannot be 
established.  Presumptive service connection based on 
manifestation within one year of the Veteran's discharge in 
April 1970 also cannot be established, notwithstanding that 
he served for more than 90 days during the Vietnam era 
period of war which occurred after December 31, 1946.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  That leaves for 
consideration service connection in general and secondary 
service connection.

During his service, the Veteran contends that he was exposed 
to blasts and enemy fire, had to recover human body parts 
following engagements with the enemy, and witnessed a 
soldier commit suicide.  Among his contentions is that he 
engaged in combat with the enemy.  A veteran engaged in 
combat with the enemy if he personally participated in an 
actual fight or encounter with the enemy, to include receipt 
of fire from the enemy.  Sizemore v. Principi, 18 Vet. App. 
264 (2004); VAOPGCPREC 12-99 (October 18, 1999).  Here, the 
Veteran's DD-214 shows that he served in Vietnam from 
October 1967 to October 1968.  It cannot be presumed that he 
engaged in combat there, as he did not receive any medals 
indicative of such.  VA Adjudication Procedure Manual, Part 
IV, Subpart ii, Chapter 1, Section D, Part 13.e.  Yet, his 
engagement in combat is consistent with the circumstances, 
conditions, and hardships of serving there.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  There further is no 
evidence, let alone clear and convincing evidence, to the 
contrary.  Id.  The Veteran's DD-214 denotes that he was a 
welder.  This supports his recount of repairing equipment.  
Further, it is common knowledge that soldiers in Vietnam 
often performed duties outside the scope of their specialty.  
The Veteran's recounts of delivering supplies and recovering 
human body parts also therefore are conceded, as they were 
in the Board's November 2010 and December 2012 remands.  
Each of these activities is consistent with exposure to 
enemy fire, as they required him to travel around.  He 
indeed also recounted acting as a gunner in response to such 
enemy fire, which additionally was conceded in the Board's 
remands.

VA treatment records do not shed light onto whether or not 
any of the diagnoses comprising the Veteran's acquired 
psychiatric disorder are related to his engagement in combat 
during service.  Neither does the December 2010 VA medical 
examination.  At the June 2013 VA examination, it was 
determined that his anxiety disorder NOS, in contrast, is 
related to his combat during service.  That he has several 
longstanding trauma-based symptoms falling under this 
diagnosis was noted.  It was determined that the Veteran's 
major depressive disorder is not related to his combat 
during service but rather is related to the impairment 
caused by his stroke about 10 years ago, the death of his 
brother, and his trauma-based symptoms.  In other words, his 
major depressive disorder is aggravated beyond natural 
progression partially by his anxiety disorder NOS.  That 
these symptoms increased once his lifestyle slowed down and 
he was no longer distracted by employment following his 
stroke was noted.

Factors in assessing a medical opinion include the 
qualifications and expertise of the examiner, access to the 
claims file or other pertinent evidence, the scope of the 
examination, the accuracy of the factual premise underlying 
the opinion, the rationale offered for it, and the degree of 
certainty provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
Prejean v. West, 13 Vet. App. 444 (2000); Black v. Brown, 10 
Vet. App. 297 (1997); Ardison v. Brown, 6 Vet. App. 405 
(1994); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467 (1993).  None of these factors is problematic here.  
A psychologist rendered each of the aforementioned opinions 
after reviewing the claims file and other VA treatment 
records as well as interviewing and thoroughly assessing the 
Veteran.  There is no indication that either opinion was 
based on an inaccurate factual premise.  The Veteran's 
manifestation of trauma-related symptoms since his 
engagement in combat during service forms the basis, or 
rationale, for the anxiety disorder NOS opinion.  The 
rationale of the major depressive disorder opinion was his 
manifestation of depressive symptoms in response to events 
about 10 years prior, or well after his engagement of combat 
during service, with exacerbation thereof attributable to 
his increasing trauma-related symptoms.  Ambiguous language 
finally was not used in either opinion, and hesitancy 
otherwise is not apparent.

Given the foregoing, general service connection for anxiety 
disorder NOS is established based on the preponderance of 
the evidence.  Service connection for major depressive 
disorder as secondary to anxiety disorder NOS also is 
established based on the preponderance of the evidence.  
This benefit sought thus is granted, without application of 
reasonable doubt, for these disorders alone out of the 
several comprising the Veteran's acquired psychiatric 
disorder.
ORDER

Service connection for an acquired psychiatric disorder, 
specifically anxiety disorder NOS and major depressive 
disorder, is granted.


REMAND

The Board sincerely regrets the delay another remand 
entails, but adjudication of the Veteran's entitlement to 
service connection for right ear hearing loss, left ear 
hearing loss, and a skin disorder other than chloracne 
cannot be undertaken as of yet.  More development is needed 
to ensure he is afforded every possible consideration.  VA's 
duty to assist him in substantiating entitlement to VA 
benefit indeed is reiterated in this regard.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

This duty includes a mandate that any VA medical opinion 
obtained be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 
(2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  A VA medical 
opinion is adequate when it allows the Board to perform a 
fully informed evaluation.  Barr, 21 Vet. App. at 303.  
Consideration must be given to the Veteran's entire medical 
history.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
Ardison v. Brown, 6 Vet. App. 405 (1994).  This helps ensure 
that the factual premises underlying the opinion are 
accurate, as is required.  Reonal v. Brown, 5 Vet. App. 458 
(1993).  The rationale for the opinion also must be clearly 
and fully articulated.  Nieves-Rodriguez, 22 Vet. App. at 
295; Stefl, 21 Vet. App. at 120.

In its November 2010 and December 2012 remands, the Board 
determined that all VA medical opinions that had been 
rendered regarding the Veteran's right ear hearing loss as 
well as his left ear hearing loss were inadequate.  Another 
VA medical examination complete with medical opinion thus 
was directed.  This opinion specifically was to include 
several subparts.  First, the examiner was to opine as to 
whether or not the Veteran's right ear hearing loss 
preexisted his service.  Comment was to be made concerning 
the significance of his March 1964 entrance examination 
recording a right ear auditory threshold at 6000 Hertz of 
30 decibels pursuant to standards set by the American 
Standards Association (ASA) and of 40 decibels pursuant to 
standards set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI), which 
have been used since November 1, 1967, as such was 
characterized as mild hearing loss at a previous VA medical 
examination.  If preexisting right ear hearing loss was 
found, the examiner second was to opine as to whether or not 
it increased beyond natural progression during service.  If 
preexisting right ear hearing loss was not found, the 
examiner was to opine as to whether it is at least as likely 
as not that the Veteran's current right ear hearing loss had 
its onset during or otherwise is related to his active duty, 
ACDUTRA, or INACDUTRA service.  This same opinion was to be 
made with respect to left ear hearing loss.  Comment was to 
be made on the impact of any post-service noise exposure.  
Finally, it was indicated that support for the opinion must 
be provided.  This was to include reference to medical 
principles as well as the medical and lay evidence.  
Specific reasons were to be provided if it was found that 
delayed onset hearing loss weighs against a relationship to 
service.

The Veteran underwent a VA audiological examination in June 
2013.  Afterward, the examiner opined that the Veteran did 
not have right ear hearing loss prior to his service.  The 
rationale provided was a quotation from a previous VA 
medical opinion to the effect that his auditory thresholds 
were within normal limits between 500 and 4000 Hertz at his 
entrance examination.  The examiner further opined both that 
the Veteran's current right ear hearing loss and that his 
current left ear hearing loss is less likely as not related 
to his service.  The rationale provided included a list of 
pertinent information, to include his dates of active duty 
service and report of post-service noise exposure in 
addition to military noise exposure.  It additionally 
included the conclusions that he already had hearing loss by 
October 1980 and that it did not change significantly 
thereafter during his service, as shown upon examinations.

A Board remand confers upon the Veteran the right to 
compliance with the directives therein.  Stegall, 11 Vet. 
App. at 268.  Strict compliance is not necessary, but there 
must be at least substantial compliance.  Dyment, 13 Vet. 
App. at 141, aff'd, Dyment, 287 F.3d at 1377.  Here, there 
has not been even substantial compliance with the Board's 
directives.  The opinions requested were rendered.  Yet, 
there was no comment on the Veteran's right ear auditory 
threshold at 6000 Hertz at his March 1964 entrance 
examination.  Indeed, there was no mention in this regard 
whatsoever.  There also was no comment on the impact of the 
Veteran's post-service noise exposure.  Such exposure 
instead simply was noted.  Further, none of the opinions was 
supported by a clear and complete rationale.  It is unclear 
why the examiner merely quoted a previous opinion when all 
previous opinions had been deemed inadequate with respect to 
the opinion concerning preexisting right ear hearing loss.  
Simply listing the evidence is not the same as referencing 
it in explaining why the opinions reached regarding current 
right ear hearing loss and left ear hearing loss were made.  
To cure the aforementioned deficiencies, arrangements now 
must be made for a new VA medical opinion to be rendered.

In denying service connection for a skin disorder, the Board 
relied on a January 2011 VA medical opinion.  The examiner, 
who essentially diagnosed current seborrheic dermatitis and 
eczema/dermatitis of both anterior legs, opined that it is 
less likely than not that either condition was due to the 
Veteran's service.  That he did not have a specific 
complaint but multiple vague complaints from his discharge 
to present was noted as rationale.  It also was noted that 
neither of the aforementioned conditions was related to his 
exposure to Agent Orange during service.  The JMPR indicated 
that the Board failed to explain how this rationale 
concerning in-service exposure to herbicides was sufficient.  
A directive either for the examiner to addend his opinion 
or, if this examiner is unavailable, for another VA medical 
examination complete with opinion was made.  Compliance with 
the terms of the JMPR thus is required.  Forcier v. 
Nicholson, 19 Vet. App. 414 (2006).  As such, arrangements 
must be made as aforementioned.

Reasonable efforts must be made by VA to assist in the 
procurement of pertinent records.  38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).  Reasonable efforts with respect to 
records in Federal custody consist of making as many 
requests as are necessary to obtain them unless it is 
concluded that they do not exist or that further requests 
would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. 
§ 3.159(c)(2).  The claimant shall be notified if requested 
records cannot be or are not obtained.  38 U.S.C.A. 
§ 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  Here, VA treatment 
records dated as recently as June 2013 are available.  Such 
records plausibly could be expected to be before the Board, 
and thus the Board has constructive notice of them.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  As many requests as are 
necessary thus must be made for any dated from June 2013 to 
present.  This must be completed prior to any VA medical 
opinions being rendered.  It indeed is reiterated that the 
Veteran's entire medical history must be considered in an 
effort to ensure that the factual premises underlying these 
opinions are accurate.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary 
to obtain the Veteran's VA treatment 
records dated from June 2013 to present.  
Associate all records received with the 
paper claims file or Virtual VA 
electronic claims file.  If requested 
records ultimately are not received or 
are received but are incomplete, notify 
the Veteran and his representative.  
Document the paper claims file or 
Virtual VA electronic claims file as 
appropriate in this regard.

2.  After completion of the above, 
arrange for another VA medical opinion 
to be rendered regarding the Veteran's 
right ear hearing loss and left ear 
hearing loss by an audiologist or 
similar medical professional 
specializing in the ears, whether the 
June 2013 examiner or otherwise.  Review 
of the paper claims file and Virtual VA 
electronic claims file must be 
undertaken, with such documented in a 
report to be placed in the paper claims 
file or Virtual VA electronic claims 
file.  If deemed necessary, the Veteran 
may be scheduled for another VA medical 
examination.  Details of the interview 
of him and the results of all tests 
conducted at such an examination must be 
included in the report.

Opinions thereafter shall be rendered in 
the report as to the following:

a)  Did the Veteran have right ear 
hearing loss that pre-existed his entry 
into active duty service in March 1964?

b)  If there was preexisting right ear 
hearing loss, was is permanently 
aggravated (increased beyond natural 
progression) during active duty, 
ACDUTRA, or INACDUTRA service?

c)  If there was not preexisting right 
ear hearing loss, is it at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's current 
right ear loss hearing loss had its 
onset during his active duty, ACDUTRA, 
or INACDUTRA service, onset to a degree 
of at least 10% within one year of his 
active duty service, or otherwise is 
related to his active duty, ACDUTRA, or 
INACDUTRA service?

d)  Is it at least as likely as not that 
the Veteran's current left ear loss 
hearing loss had its onset during his 
active duty, ACDUTRA, or INACDUTRA 
service, had its onset to a degree of at 
least 10% within one year of his active 
duty service, or otherwise is related to 
his active duty, ACDUTRA, or INACDUTRA 
service?

Consideration shall be given to the 
Veteran's conceded military noise 
exposure in opining as aforementioned.  
A clear and complete rationale 
(explanation of how the opinion was 
reached) shall be provided for every 
opinion in the report.  This includes a 
discussion of the pertinent medical 
principles, with a citation for or the 
attachment of any literature referenced, 
as well as the pertinent medical and lay 
(non-medical) evidence.  The Veteran's 
right ear auditory threshold at 6000 
Hertz of 30 decibels pursuant to 
standards set by the ASA and of 40 
decibels pursuant to standards set by 
the ISO-ANSI at his entrance examination 
therefore shall be addressed, as shall 
the fact that this was characterized as 
mild hearing loss at a previous VA 
medical examination.  The impact of the 
Veteran's reported post-service noise 
exposure also shall be addressed.

If delayed onset of the hearing loss 
forms the partial or complete basis for 
a negative opinion, the rationale must 
additionally include discussion of why 
delayed onset weighs against a nexus to 
service.  The medical journal article 
and presentation to the contrary, which 
were submitted by the Veteran's then 
representative in November 2012 must be 
addressed in this discussion.  If an 
opinion cannot be provided without 
resort to speculation, the rationale 
shall include a discussion of whether 
this is because more information is 
needed, information that cannot be 
obtained is needed, the limits of 
current medical knowledge have been 
exhausted, there are multiple possible 
etiologies with none more likely than 
not the cause, or some other reason.

3.  Also, arrange for another VA medical 
opinion to be rendered regarding a skin 
disorder other than chloracne by the 
January 2011 examiner.  If deemed 
necessary, this examiner may schedule 
the Veteran for another appropriate VA 
medical examination.  If the January 
2011 examiner is not available, arrange 
for another appropriate VA medical 
examination and medical opinion by a 
qualified physician.  Review of the 
paper claims file and Virtual VA 
electronic claims file must be 
undertaken, with such documented in a 
report to be placed in the paper claims 
file or Virtual VA electronic claims 
file, regardless of whether the January 
2011 examiner or another examiner is 
involved.  If the Veteran is examined, 
details of the interview of him and the 
results of all tests conducted must be 
included in the report.

An opinion thereafter shall be rendered 
in the report for each diagnosed 
disorder (to include seborrheic 
dermatitis and eczema/dermatitis of both 
anterior legs as well as any other 
disorder diagnosed upon examination) as 
to whether it is at least as likely as 
not (a 50 percent or greater 
probability) that it had its onset 
during or otherwise is related to the 
Veteran's active duty or ACDUTRA 
service.  In answering this question, 
the examiner must consider whether the 
Veteran's conceded exposure to an 
herbicide agent such as Agent Orange 
during active duty service caused his 
skin problems.  Of note is that service 
connection as due to herbicide exposure 
can be granted on a direct basis, if 
warranted given the specifics of the 
Veteran's case, even if service 
connection cannot be presumed to be due 
to such exposure.

A clear and complete rationale 
(explanation of how the opinion was 
reached) shall be provided for every 
opinion in the report.  This includes a 
discussion of the pertinent medical 
principles, with a citation for or the 
attachment of any literature referenced, 
as well as the pertinent medical and lay 
(non-medical) evidence.  If an opinion 
cannot be provided without resort to 
speculation, the rationale shall include 
a discussion of whether this is because 
more information is needed, information 
that cannot be obtained is needed, the 
limits of current medical knowledge have 
been exhausted, there are multiple 
possible etiologies with none more 
likely than not the cause, or some other 
reason.

4.  Lastly, readjudicate the issue of 
entitlement to service connection for 
right ear hearing loss, left ear hearing 
loss, and a skin disorder other than 
chloracne.  For determinations favorable 
to him, issue a rating decision.  If any 
determinations remain adverse to the 
Veteran, furnish him and his 
representative with a supplemental 
statement of the case (SSOC) and allow 
them the requisite time period to 
respond.  A copy of the SSOC shall be 
placed in the paper claims file or 
electronic claims file.  All issues 
addressed in the SSOC then shall be 
processed for return to the Board.

No action is required of the Veteran until he is notified by 
the RO or AMC, but he is advised that his failure to report 
for a scheduled VA medical examination may result in denial 
of the benefit(s) sought.  38 C.F.R. § 3.655 (2012).  He 
also is advised that he has the right to submit additional 
evidence and argument regarding any remanded issue.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded prompt treatment.  The law 
indeed requires that all matters remanded by the Board or by 
the Court be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


